This case is before us on motion for rehearing. Appellant in his motion, states that the instruction requested by him, which was copied in the opinion of the court, if not technically correct, was sufficient to have called the trial court's attention to the law applicable to the testimony. It might be inferred from the original opinion, that appellant had requested the instruction therein copied. But such is not the case. In the motion for new trial, he raised the objection embraced in said statement, insisting that the court should have given an instruction of that character. We understand the contention of appellant is, that the court should have instructed the jury specifically in regard to the identity of the sugar found in appellant's house, as being that taken from the burglarized premises; and in that connection have told the jury that they could not consider any statements made as to how appellant should have acquired said sugar, as evidence against him, unless they believed the sugar found in possession of appellant was the same sugar as that taken from the house of the prosecutor. We would observe, as stated in the original opinion, if the court had charged as suggested by appellant, it would have been a charge upon the weight of the evidence. However, should the court have charged on the subject at all? The court did charge on circumstantial evidence, and the case against appellant depended on a number of circumstances; among others, that he was found in possession of sugar, claimed to be identified by prosecutor as taken from the burglarized house. We are aware of no authority which would require the court to instruct the jury as to any particular circumstance claimed by the State to be of a criminative character. In this connection, however, it is urged that the jury should have been told they could not regard the contradictory statements of appellant with regard to how he obtained the sugar, unless they determined that the particular sugar found in appellant's possession was that taken from the burglarized premises. We do not understand from this that it is insisted the court should have given a charge on explanation in connection with recent possession, but merely that the court should have singled out the sugar found at appellant's house, and instructed the jury, unless they determined it was the identical sugar taken from prosecutor's house, they could not consider what was said by appellant as to how he obtained said sugar. This is a different proposition from that involved in recent possession connected with an explanation. While the court is required to charge on that subject, we know of no authority or rule in a case of circumstantial evidence that would require a charge of the character insisted on by appellant. In our opinion an instruction on circumstantial evidence covers the whole *Page 312 
case, including all the circumstances. Of course, if the jury believed that the identity of the sugar found in appellant's possession was an important link, and the proof, in their opinion, failed to establish its identity, they would reject all that was said in regard thereto; because the main fact being eliminated, it would dispose of the incidental fact. We do not deem it necessary to review other matters presented in the motion, as, in our view, they are disposed of in the original opinion. The motion for rehearing is accordingly overruled.
Overruled.
Brooks, Judge, absent.